DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as it recites the term “user gesture hypothesis” which leaves
no bounds for reasonable interpretations.  Correction is respectfully required. Accordingly, the claim is interpreted as user user’s inputs to the device using their fingers. 
Claim 13 is indefinite as it recites the term “user gesture hypothesis” 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Solum et al. (Solum et al. – 8,655,000; herein after referred to as “Solum”).
Regarding claims 1 and 12, Solum discloses a method for detecting user input at a device, comprising:  

3detecting one or more sensor inputs at the device (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance);  
4monitoring, based at least in part on the detecting, for a variation from the 5baseline antenna impedance value (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tunning parameters when no finger input is presence; tunning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance);  
6identifying, based at least in part on the detecting and the monitoring, at least 7one user gesture (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance); and  

Regarding claim 2, Solum discloses the method of claim 1, wherein identifying the at least one user 2gesture comprises:  3identifying, based at least in part on the detecting, a user gesture hypothesis;  4and 5confirming, based at least in part on the monitoring, the user gesture 6hypothesis (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance).  
1Regarding claim 3, Solum discloses the method of claim 1, further comprising: transmitting 2one or more -radio frequency signals using a first antenna, 3wherein the monitoring is based on the first antenna, wherein the monitoring comprises 4measuring a current antenna impedance value for the first antenna; and  5comparing the current antenna impedance value to the baseline antenna 6impedance value, wherein identifying the at least one user gesture is based at least in part on 7the comparing (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna 
	Regarding claim 14, Solum discloses the method of claim 1, wherein identifying the baseline antenna 2impedance value further comprises:  3performing one or more antenna impedance measurements during a period of 4 time at a first antenna to dynamically identify the baseline antenna impedance value (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
1Regarding claim 5, Solum discloses the method of claim 1, wherein identifying the baseline antenna 2impedance value further comprises:  3identifying a preconfigured baseline antenna impedance value (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the 
1Regarding claim 6, Solum discloses the method of claim 5, further comprising:  2performing one or more antenna impedance measurements during a period of 3time; and  4adjusting the preconfigured baseline antenna impedance value based at least in 5part on the one or more antenna impedance measurements (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
1	Regarding claim 7, Solum discloses the method of claim 1, wherein monitoring for the variation from the 2baseline antenna impedance value comprises: 3performing one or more antenna impedance measurements, wherein 4identifying the one or more user gesture is based at least in part on the one or more antenna 5impedance measurements (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source 
 	1Regarding claim 8, Solum discloses the method of claim 1, wherein monitoring for the variation from the 2baseline antenna impedance value comprises:  3detecting one or more antenna impedance compensation actions taken by the 4device; and  5determining that the one or more antenna impedance compensation actions 6indicate a change in a current measured antenna impedance, wherein identifying the one or 7more user gesture is based at least in part on the determining (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
 	1Regarding claim 9, Solum discloses the method of claim 8, wherein the one or more antenna impedance 2compensation actions taken by the device comprise an adjusted power setting at the device (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
1Regarding claim 10, Solum discloses the method of claim 1, wherein detecting the one or more sensor 2inputs comprises:  3detecting one or more of an audio input, a physical touch, a rotation, or an 4acceleration, using one or more of a microphone, a speaker, a sensor, a gyroscope, or an 5accelerometer (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
 	1Regarding claim 11, Solum discloses the method of claim 1, wherein the one or more user gesture 2comprises one or more of a tapping motion, a tap-and-hold motion, inserting the device, 3removing the device, a vertical swipe, or a horizontal swipe (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
1Regarding claim 13, Solum discloses the apparatus of claim 12, wherein the instructions to identify the at 2least one user gesture are executable by the processor to cause the apparatus to:  3identify, based at least in part on the detecting, a user gesture hypothesis; and  4confirm, based 
 	1Regarding claim 14, Solum discloses the apparatus of claim 12, wherein the instructions are further 2executable by the processor to cause the apparatus to:  3the instructions to transmit one or more radio frequency signals using a first 4antenna, wherein the monitoring is based on the first antenna, wherein the monitoring are 5executable by the processor to cause the apparatus to measure a current antenna impedance 6value for the first antenna; and  7compare the current antenna impedance value to the baseline antenna 8impedance value, wherein identifying the at least one user gesture is based at least in part on the comparing (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
Regarding claim 15, Solum discloses the apparatus of claim 12, wherein the instructions to identify the 2baseline antenna impedance value further are executable by the processor to cause the 3apparatus to:  4perform one or more antenna impedance measurements during a period of 5time at a first antenna to dynamically identify the baseline antenna impedance value (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
1	Regarding claim 16, Solum discloses the apparatus of claim 12, wherein the instructions to identify the 2baseline antenna impedance value further are executable by the processor to cause the 3apparatus to:  4identify a preconfigured baseline antenna impedance value (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
1	Regarding claim 17, Solum discloses the apparatus of claim 16, wherein the instructions are further 2executable by the processor to cause the apparatus to:  3perform one or more antenna 
1	Regarding claim 18, Solum discloses the apparatus of claim 12, wherein the instructions to monitor for the 2variation from the baseline antenna impedance value are executable by the processor to cause 3the apparatus to:  4perform one or more antenna impedance measurements, wherein identifying 5the one or more user gesture is based at least in part on the one or more antenna impedance 6measurements (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).  
1	Regarding claim 19, Solum discloses the apparatus of claim 12, wherein the instructions to monitor for the 2variation from the baseline antenna impedance value are executable by the processor to cause 3the apparatus to:  4detect one or more antenna impedance compensation actions 
1Regarding claim 20, Solum discloses an apparatus for detecting user input at a device, comprising:  2means for identifying a baseline antenna impedance value;  3means for detecting one or more sensor inputs at the device;  4means for monitoring, based at least in part on the detecting, for a variation 5from the baseline antenna impedance value;  6means for identifying, based at least in part on the detecting and the 7monitoring, at least one user gesture; and  8means for updating an operational status of the device based at least in part on the detected user gesture (Solum; figures 1-3; col. 4, lines 45-68, col. 5, lines 1-23 – identify a baseline set of tuning parameters when no finger input is presence; tuning the antenna based on the inputs from the user’s fingers, calibration values to determine the baseline setting, algorithm for monitoring baseline values, comparing to baseline values, user’s input to change settings within the hearing instrument, the process of tuning the antenna is defined in the art as the process of matching antenna’s impedance with source impedance; comparing current antenna parameters with baseline parameters to determine the presence of user’s finger inputs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887